United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-10927
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENNETH EVANS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:93-CR-45-1-A
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Kenneth Evans, federal prisoner # 24606-077, appeals from

the denial of his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2).    Evans contends that amendment 505 to the

Sentencing Guidelines should be applied retroactively to reduce

his sentence; that his offense level should be reduced because

the relevant sentencing facts were not alleged in his indictment

or proved to the jury; and that the adjustment to his offense

level for his role in the offense should be invalidated pursuant


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10927
                                  -2-

to Blakely v. Washington, 124 S. Ct. 2531 (2004), and United

States v. Booker, 125 S. Ct. 738 (2005).      Evans’s motion for

leave to file a supplemental brief to raise his Booker contention

is GRANTED.   The Government moves for the dismissal of Evans’s

appeal as frivolous; the Government’s motion is DENIED.

     Evans’s contention regarding amendment 505 previously has

been decided adversely to him; the previous determinations of the

district court and of this court stand as the law of the case.

See United States v. Becerra, 155 F.3d 740, 752-53 (5th Cir.

1998).   Evans’s remaining contentions are outside the scope of 18

U.S.C. § 3582(c)(2).     See United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).

     Although we deny the Government’s motion to dismiss the

appeal as frivolous, we note that Evans has filed five

unsuccessful 18 U.S.C. § 3582(c)(2) motions raising amendment

505, and he has pursued relief from sentence pursuant to 28

U.S.C. § 2255 on three occasions.    Evans is warned that future

challenges to his sentence –- whether those challenges are

governed by 18 U.S.C. § 3582(c)(2), 28 U.S.C. §§ 2241 and 2255,

or any other statutory provision –- will invite the imposition of

sanctions against him.    Those sanctions could include a monetary

penalty and/or limitations on Evans’s ability to challenge his

sentence.

     All other pending motions are DENIED.

     AFFIRMED.   SANCTIONS WARNING IMPOSED.